DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to because reference numbers and lead lines are not easy to read, numbers and legends are illegible (for example Fig. 4, Figs. 6, Figs. 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (US10,214,415, hereinafter Griffin).
Regarding claim 1, Griffin discloses a microelectromechanical systems (MEMS, 100) structure comprising: a substrate (102); a first metal layer (106) arranged over the substrate (102), wherein the first metal layer (106) comprises an electrode area configured for external electrical connection and one or more isolated areas (central electrode, 106) configured to be electrically isolated from the electrode area and further configured to be electrically isolated from external electrical connection (Figs. 4 and 5 show electrodes connected to external electrical connections 404, 406); an aluminum nitride layer (104) at least partially arranged over the first metal layer; and a second metal layer (400) comprising one or more patterns arranged over the aluminum nitride layer, wherein each of the one or more patterns is arranged to at least partially overlap with one of the one or more isolated areas (Figs. 4-5).
Regarding claim 2, the MEMS structure comprises a first MEMS device including the electrode area, wherein the electrode area comprises a bottom electrode (400) of the first MEMS device and the second metal layer further comprises a top electrode (404) of the first MEMS device arranged over the bottom electrode.
Regarding claim 5, at least one of the one or more isolated areas has a substantially uniform thickness (shown in Figs. 1-5).
Regarding claim 6, at least one of the one or more isolated areas comprises a pattern substantially similar to the pattern of the second metal layer at least partially overlapping with the isolated area (Figs. 4 and 5).
Regarding claim 7, at least one of the one or more patterns of the second metal layer is arranged to completely overlap with one of the one or more isolated areas (Fig. 5).
Regarding claim 9, the top electrode and the bottom electrode of the first MEMS device comprise substantially similar patterns (see Figs. 4 and 5).
Regarding claim 10, the MEMS device comprises a piezoelectric device (AlN).
Regarding claim 11, the aluminum nitride layer comprises scandium (Col. 7:49).
Regarding claim 12, the aluminum nitride layer is arranged to extend between at least one of the one or more isolated areas and the electrode area. See Figs. 1-5.
Regarding claim 13, Griffin discloses a method of forming a MEMS structure, the method comprising: providing a substrate; forming a first metal layer over the substrate, wherein the first metal layer comprises an electrode area configured for external electrical connection and one or more isolated areas 20 of 23LSG035-US-NPconfigured to be electrically isolated from the electrode area and further configured to be electrically isolated from external electrical connection; forming an aluminum nitride layer at least partially over the first metal layer; and forming a second metal layer comprising one or more patterns over the aluminum nitride layer, wherein each of the one or more patterns is arranged to at least partially overlap with one of the one or more isolated areas. Please refer to Figs. 1-5 that describe the method of producing the MEMS device. 
Regarding claim 17, the electrode area of the first metal layer comprises a bottom electrode of a first MEMS device and the method further comprises forming a top electrode of the first MEMS device on the second metal layer over the bottom electrode. See Figs. 4 and 5.
Regarding claim 18, at least one of the one or more isolated areas is formed as part of a second MEMS device configured to perform a different function from the first MEMS device.
Regarding claim 19, the first MEMS device comprises a piezoelectric device.
Regarding claim 20, the aluminum nitride layer comprises scandium (Col. 7:49).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin.
Regarding claims 14 and 15, Griffin discloses forming the metallic layers (106) on an aluminum nitride layer, but is silent regarding the method used to deposit the metallic layer. It is well known to use etching to form metallic layers and electrode patterns.  Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to form the electrode layers by etching since the general characteristics, advantages and disadvantages of specific method such as etching are well known, so that the choice a specific method as a substitute for any one of the others to obtain the known or naturally expected advantages of the chosen method presents in general a case of good judgment instead of a case of invention.
 Allowable Subject Matter
Claims 3, 4, 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references of the Prior Art of Record fail to teach or suggest either alone or in obvious combination the limitations as set forth in claims 3, 8 and 16, and specifically comprising the limitation of a third metal layer comprising one or more isolated areas, at least one of the one or more isolated areas of the third metal layer at least partially overlapping with at least one of the one or more isolated areas of the first metal layer (claims 3 and 16); and/or a second MEMS device including at least one of the one or more isolated areas, and wherein the second MEMS device is configured to perform a different function from the first MEMS device (claim 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. SAN MARTIN/Primary Examiner, Art Unit 2837